DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims are the limitations of determining a proximity associated with the second device based on a wireless location beacon received from a third device distinct from the first and second devices; determine, based on the determined proximity, whether to present a selection prompt asking a user of the first device to select a user credential stored in the first device; and in response to determining to present the selection prompt and the user selecting the user credential, providing the selected user credential to the second device to input into the authentication prompt.
The prior art disclosed by Mincher teaches a wireless communications system that mitigates the threat of a man-in-the-middle attack when sharing network credentials with a new device. A new wireless device provides a visible or audible indicator when requested to do so by a device with credentials. Either in response to approval by a user or automatically in response to the indicator, the device with credentials shares credentials with the new device, which can then establish a connection to the network.
The prior art fails to teach the unique limitations shown above and recited in the claims of the instant invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497